UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number000-51219 PDC 2004-B Limited Partnership (Exact name of registrant as specified in its charter) West Virginia 20-0547318 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000, Denver, Colorado80203 (Address of principal executive offices)(Zip code) (303) 860-5800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such files) and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No þ As of September 30, 2010 the Partnership had 899.94 units of limited partnership interest and no units of additional general partnership interest outstanding. INDEX PDC 2004-B LIMITED PARTNERSHIP (A West Virginia Limited Partnership) INDEX TO REPORT ON FORM 10-Q Page PART I – FINANCIAL INFORMATION Note Regarding Forward-Looking Statements 1 Item 1. Financial Statements (unaudited) Condensed Balance Sheets (unaudited) 2 Condensed Statements of Operations (unaudited) 3 Condensed Statements of Cash Flows (unaudited) 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. [Removed and Reserved] 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES 30 INDEX NOTE REGARDING FORWARD-LOOKING STATEMENTS This periodic report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (“Exchange Act”) regarding PDC 2004-B Limited Partnership’s (the “Partnership” or the “Registrant”) business, financial condition, results of operations and prospects. All statements other than statements of historical facts included in and incorporated by reference into this report are forward-looking statements.Words such as expects, anticipates, intends, plans, believes, seeks, estimates and similar expressions or variations of such words are intended to identify forward-looking statements herein, which include statements of estimated natural gas and oil production and reserves, drilling plans, future cash flows, anticipated liquidity, anticipated capital expenditures and the Managing General Partner Petroleum Development Corporation’s (“PDC”) strategies, plans and objectives. However, these words are not the exclusive means of identifying forward-looking statements herein.PDC now conducts business under the name “PDC Energy.” Although forward-looking statements contained in this report reflect the Managing General Partner’s good faith judgment, such statements can only be based on facts and factors currently known to the Managing General Partner.Consequently, forward-looking statements are inherently subject to risks and uncertainties, including risks and uncertainties incidental to the development, production and marketing of natural gas and oil, and actual outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. Important factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: ● changes in production volumes, worldwide demand, and commodity prices for natural gas and oil; ● changes in estimates of proved reserves; ● declines in the values of the Partnership’s natural gas and oil properties resulting from impairments; ● the timing and extent of the Partnership’s success in further developing and producing the Partnership’s natural gas and oil reserves; ● the Managing General Partner’s ability to acquire drilling rig services, supplies and services at reasonable prices; ● risks incident to the refracturing and operation of natural gas and oil wells; ● future production and refracturing costs; ● the availability of Partnership future cash flows for investor distributions or funding of Well Refracturing Plan activities; ● the timing and closing, if consummated, of the proposed merger of the Partnership with and into PDC’s wholly-owned subsidiary, DP 2004 Merger Sub, LLC; ● the availability of funding for the consideration payable by PDC and its wholly-owned subsidiary, DP 2004 Merger Sub, LLC to consummate the merger; ● the availability of sufficient pipeline and other transportation facilities to carry Partnership production and the impact of these facilities on price; ● the effect of existing and future laws, governmental regulations and the political and economic climate of the United States of America, or U.S.; ● changes in environmental laws and the regulations and enforcement related to those laws; ● the identification of and severity of environmental events and governmental responses to the events; ● the effect of natural gas and oil derivatives activities; ● conditions in the capital markets; and ● losses possible from pending or future litigation. Further, the Partnership urges the reader to carefully review and consider the cautionary statements made in this report, the Partnership’s annual reports on Form 10-K and Form 10-K/A for the year ended December 31, 2009 filed with the Securities and Exchange Commission, or SEC, on March 15, 2010 and August 20, 2010 (“2009 Form 10-K” or “2009 Form 10-K/A”, respectively) and the Partnership’s other filings with the SEC and public disclosures. The Partnership cautions you not to place undue reliance on forward-looking statements, which speak only as of the date made.Other than as required under the securities laws, the Partnership undertakes no obligation to update any forward-looking statements in order to reflect any event or circumstance occurring after the date of this report or currently unknown facts or conditions or the occurrence of unanticipated events. - 1 - INDEX PART I – FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) PDC 2004-B Limited Partnership Condensed Balance Sheets (unaudited) September 30, December 31, 2009* Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Oil inventory Due from Managing General Partner-derivatives Due from Managing General Partner-other, net — Total current assets Oil and gas properties, successful efforts method, at cost Less: Accumulated depreciation, depletion and amortization ) ) Oil and gas properties, net Due from Managing General Partner-derivatives Other assets Total noncurrent assets Total Assets $ $ Liabilities and Partners’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Due to Managing General Partner-derivatives Due to Managing General Partner-other, net — Total current liabilities Due to Managing General Partner-derivatives Asset retirement obligations Total liabilities Commitments and contingent liabilities Partners’ equity: Managing General Partner Limited Partners - 899.94 units issued and outstanding Total Partners’ equity Total Liabilities and Partners’ Equity $ $ *Derived from audited 2009 balance sheet See accompanying notes to unaudited condensed financial statements. - 2 - INDEX PDC 2004-B Limited Partnership Condensed Statements of Operations (unaudited) Three months ended September 30, Nine months ended September 30, Revenues: Natural gas and oil sales $ Commodity price risk management gain (loss), net ) ) Total revenues ) Operating costs and expenses: Natural gas and oil production costs Direct costs - general and administrative Depreciation, depletion and amortization Accretion of asset retirement obligations Total operating costs and expenses Income (loss) from operations ) ) Interest expense — ) — ) Interest income — — Net income (loss) $ $ ) $ $ ) Net income (loss) allocated to partners $ $ ) $ $ ) Less: Managing General Partner interest in net income (loss) ) ) Net income (loss) allocated to Investor Partners $ $ ) $ $ ) Net income (loss) per Investor Partner unit $ $ ) $ $ ) Investor Partner units outstanding See accompanying notes to unaudited condensed financial statements. - 3 - INDEX PDC 2004-B Limited Partnership Condensed Statements of Cash Flows (unaudited) Nine months ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion and amortization Accretion of asset retirement obligations Unrealized (gain) loss on derivative transactions ) Changes in operating assets and liabilities: Decrease in accounts receivable Decrease in oil inventory Increase in other assets ) ) Increase (decrease) in accounts payable and accrued expenses ) Decrease in due from Managing General Partner - other, net Increase in due to Managing General Partner - other, net Net cash provided by operating activities Cash flows from investing activities: Capital expenditures for oil and gas properties ) ) Proceeds from Colorado sales tax refund related to capital purchases — Net cash (used in) provided by investing activities ) Cash flows from financing activities: Distributions to Partners ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to unaudited condensed financial statements. - 4 - INDEX PDC 2004-B LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) Note 1−General and Basis of Presentation The PDC 2004-B Limited Partnership (the “Partnership”) was organized as a limited partnership on July 28, 2004 in accordance with the laws of the State of West Virginia for the purpose of engaging in the exploration and development of oil and natural gas properties.Upon completion of the sale of Partnership units on July 28, 2004, the Partnership was funded and commenced its business operations.The Partnership owns natural gas and oil wells located in Colorado and from the wells, the Partnership produces and sells natural gas and oil. Purchasers of partnership units subscribed to and fully paid for 4.77 units of limited partner interests and 895.17 units of additional general partner interests at $20,000 per unit.In accordance with the terms of the Limited Partnership Agreement (the “Agreement”), Petroleum Development Corporation, a Nevada Corporation that now conducts business under the name “PDC Energy”, is the Managing General Partner of the Partnership (hereafter, the “Managing General Partner” or “PDC”) and has a 20% Managing General Partner ownership in the Partnership.Upon completion of the drilling phase of the Partnership’s wells, all additional general partners units were converted into units of limited partner interests and thereafter became limited partners of the Partnership.Throughout the term of the Partnership, revenues, costs, and cash distributions are allocated 80% to the limited and additional general partners (collectively, the “Investor Partners”), which are shared pro rata based upon the portion of units owned in the Partnership, and 20% to the Managing General Partner. As of September 30, 2010, there were 667 Investor Partners.As of September 30, 2010, the Managing General Partner has repurchased 18.27 units of the total 899.94 outstanding units of Partnership interests from Investor Partners at an average price of $9,866 per unit and, as a result, participates in the sharing of revenues, costs and cash distributions as both an investor partner and as the Managing General Partner. The Managing General Partner, under the terms of the Drilling and Operating Agreement (the “D&O Agreement”), has full authority to conduct the Partnership’s business and actively manage the Partnership.The Partnership expects continuing operations of its natural gas and oil properties until such time that the Partnership’s wells are depleted or become uneconomical to produce, at which time that well may be sold or plugged, reclaimed and abandoned.The Partnership’s maximum term of existence extends through December 31, 2055, unless dissolved by certain conditions stipulated within the Agreement (which are unlikely to occur at this time) or by written consent of the Investor Partners owning a majority of outstanding units at that time. On June 7, 2010, the Partnership, the Managing General Partner and its wholly-owned subsidiary, DP 2004 Merger Sub, LLC (“DP Merger Sub”), a Delaware limited liability company, entered into an agreement and plan of merger (the “Merger Agreement”), in which PDC seeks to acquire the Partnership, subject to the vote and approval of a majority of the limited partnership units held, as of the close of business on September 13, 2010, by Investor Partners of the Partnership, other than PDC and its affiliates (“unaffiliated Investor Partners”).For more information on the proposed Merger Agreement, see Note 3, Transactions with Managing General Partner and Affiliates−Proposed Merger with PDC and DP 2004 Merger Sub, LLC, which follows.Pending the outcome of the proposed Merger Agreement, the Managing General Partner suspended, as of July 1, 2010, the opportunity for an individual unaffiliated investor partner to request that PDC repurchase their respective limited partnership units. In the Managing General Partner’s opinion, the accompanying interim unaudited condensed financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary for a fair statement of the Partnership’s financial statements for interim periods in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission, or SEC.Accordingly, pursuant to such rules and regulations, certain notes and other financial information included in audited financial statements have been condensed or omitted.The information presented in this quarterly report on Form 10-Q should be read in conjunction with the Partnership’s audited financial statements and notes thereto included in the Partnership’s 2009 Form 10-K.The Partnership’s accounting policies are described in the Notes to Financial Statements in the Partnership’s 2009 Form 10-K and updated, as necessary, in this Form 10-Q.The results of operations for the three and nine months ended September 30, 2010, and the cash flows for the nine months ended September 30, 2010, are not necessarily indicative of the results to be expected for the full year or any other future period. - 5 - INDEX PDC 2004-B LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) First and Second Quarter 2010 Results of Operations The Partnership’s results for 2010 include a decrease to net income of $13,970 primarily as a result of recording both revenues and operating costs in the first quarter of 2010 which should have been recorded as a decrease in net income in the fourth quarter of 2009.An additional out-of-period adjustment was recorded in the second quarter of 2010 that decreased net income by $51,000, related to professional fees incurred prior to December 31, 2009 that should have been recorded in the fourth quarter of 2009.Management expects these adjustments to be immaterial to the Partnership’s full 2010 results.Management has also determined these adjustments are immaterial to the Partnership’s 2009 financial statements. Note 2−Recent Accounting Standards Recently Adopted Accounting Standards Fair Value Measurements and Disclosures In January 2010, the Financial Accounting Standards Board (“FASB”) issued changes clarifying existing disclosure requirements related to fair value measurements.The update also added a new requirement to disclose fair value transfers in and out of Levels 1 and 2 and describe the reasons for the transfers.The adoption of these changes as of January 1, 2010, did not have a material impact on the Partnership’s accompanying unaudited condensed financial statements. Recently Issued Accounting Standards Fair Value Measurements and Disclosures In January 2010, the FASB issued changes related to fair value measurements requiring gross presentation of activities within the Level 3 roll forward, whereby entities must present separately information about purchases, sales, issuances and settlements.This change will be effective for the Partnership’s financial statements issued for annual reporting periods beginning after December 15, 2010.The Partnership does not expect adoption of these changes to have a material effect on the Partnership’s financial statements and related disclosures. Internal Control over Financial Reporting in Exchange Act Periodic Reports By Final Rule effective September 21, 2010, the SEC amended its rules and forms to conform them to Section 404(c) of the Sarbanes-Oxley Act of 2002, or SOX, as added by the Dodd-Frank Wall Street Reform and Consumer Protection Act.The new SEC rules exempt the Partnership, as a smaller reporting company filer, from the SOX requirement that registrants which are accelerated or large accelerated filers, obtain and include in their annual report filed with the SEC, their independent registered public accounting firm’s attestation report on the effectiveness of the registrant’s internal controls over financial reporting. Note 3−Transactions with Managing General Partner and Affiliates Ongoing Partnership Business and Operations The Managing General Partner transacts business on behalf of the Partnership under the authority of the D&O Agreement.Revenues and other cash inflows received on behalf of the Partnership are distributed to the Partners net of (after deducting) corresponding operating costs and other cash outflows incurred on behalf of the Partnership.The fair value of the Partnership’s portion of unexpired derivative instruments is recorded on the balance sheet under the captions “Due from Managing General Partner–derivatives,” in the case of net unrealized gains or “Due to Managing General Partner–derivatives,” in the case of net unrealized losses. - 6 - INDEX PDC 2004-B LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) The following table presents transactions with the Managing General Partner reflected in the balance sheet line item – Due from (to) Managing General Partner-other, net which remain undistributed or unsettled with the Partnership’s investors as of the dates indicated. September 30, December 31, Natural gas and oil sales revenues collected from the Partnership’s third-party customers $ $ Commodity Price Risk Management, Realized Gains Other (1) ) ) Total Due (to) from Managing General Partner-other, net $ ) $ All other unsettled transactions, excluding derivative instruments, between the Partnership and the Managing General Partner.The majority of these are operating costs or general and administrative costs which have not been deducted from distributions. The following table presents Partnership transactions, excluding derivative transactions which are more fully detailed in Note 5, Derivative Financial Instruments, with the Managing General Partner and its affiliates for the three and nine months ended September 30, 2010 and 2009.“Well operations and maintenance” and “Gathering, compression and processing fees” are included in “Natural gas and oil production costs” on the statements of operations. Three months ended September 30, Nine months ended September 30, Well operations and maintenance $ Gathering, compression and processing fees Direct costs - general and administrative Cash distributions* *Cash distributions include $3,382 and $18,810 during the three and nine months ended September 30, 2010, respectively, and $11,974 and $29,333 during the three and nine months ended September 30, 2009, respectively, related to equity cash distributions on Investor Partner units repurchased by PDC. Proposed Merger with PDC and DP 2004 Merger Sub, LLC On June 7, 2010, the Partnership, the Managing General Partner and DP Merger Sub, a wholly owned subsidiary of PDC, entered into the Merger Agreement, subject to the vote and approval of the holders of a majority of the limited partnership units held, as of close of business on September 13, 2010, by unaffiliated Investor Partners as well as the satisfaction of other customary closing conditions.The per unit merger value offered to unaffiliated Investor Partners under the Merger Agreement in exchange for their limited partnership units in the Partnership was based on an effective transaction date of May 1, 2010. The Merger Agreement has been approved by PDC’s Board of Directors (the “Board”); PDC, as sole member of the DP Merger Sub; and by the Special Committee formed by the Board, comprised of four directors of PDC who are not officers or employees of the Partnership or PDC and have no economic interest in the Partnership, to represent the interests of the unaffiliated Investor Partners holding limited partnership units.The Board, on behalf of PDC individually, and the Special Committee, on behalf of PDC in its capacity as the Partnership’s Managing General Partner, have determined that the merger is advisable and in the best interests of PDC and the Partnership, respectively, and reasonably believe that the merger is fair to PDC and the unaffiliated Investor Partners in the Partnership, respectively. - 7 - INDEX PDC 2004-B LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) Each member of the Special Committee, on behalf of PDC in its capacity as the Managing General Partner of the Partnership, has relied upon his own business judgment and analysis based on a variety of factors in addition to the financial analysis of an outside financial advisor with respect to the substantive fairness to the unaffiliated Investor Partners’ interests, from a financial point of view, of the consideration to be received by the unaffiliated Investor Partners pursuant to the Merger Agreement.Also, the Special Committee retained its own legal counsel to advise it regarding the terms of the proposed merger. In early October 2010, definitive proxy statements were mailed to unaffiliated Investor Partners.Closing of the merger is conditioned on approval by a majority vote of unaffiliated Investor Partners on both proposals to (1) amend the limited partnership agreement to expressly provide unaffiliated Investor Partners the right to approve merger transactions and (2) approve the Merger Agreement.The Special Committee has recommended that the unaffiliated Investor Partners vote for the limited partnership amendment and the Merger Agreement. If approved by the unaffiliated Investor Partners and completed, the separate existence of the Partnership will terminate and the unaffiliated Investor Partner’s (other than unaffiliated Investor Partners who properly exercise appraisal rights) will receive a cash payment in the amount of $8,250 per limited partnership unit, less the sum of all per unit cash distributions made after June 30, 2010, and before the transaction closes.Additionally, DP Merger Sub shall be the surviving entity of the merger and shall be wholly-owned by PDC, and the limited partners will have no continuing interest in the Partnership, since the Partnership will cease as a separate business entity.The merger will become effective following the filing of a certificate of merger with the Secretaries of State of West Virginia and Delaware as soon as practicable after the last condition precedent to the merger has been satisfied, or waived.Although there is no assurance of the likelihood or timing of the merger transaction, the closing date is currently expected to be in early December 2010.Following consummation of the merger, the Partnership will no longer be required to file reports with the SEC, and the unaffiliated Investor Partners will no longer participate in the Partnership’s future earnings or growth. The Merger Agreement among the Partnership, PDC and its subsidiary DP Merger Sub, may be terminated, and the merger abandoned: ● should all parties agree by mutual consent to terminate the Merger Agreement; ● by any party thereto, should the proposed merger not occur by December 31, 2010; ● by any party thereto, should consummation of the merger become illegal or be otherwise prohibited by law or regulation; ● by any party thereto, should any suit or action be pending against parties to the Merger Agreement challenging the legality or any aspect of the merger transaction; ● by the Special Committee, on behalf of the Partnership and prior to approval by unaffiliated Investor Partners, should the Special Committee believe it has received a superior offer that is more favorable to the unaffiliated Investor Partners; or ● by PDC or the Partnership, should either PDC or the Partnership fail to perform its obligations under the Merger Agreement and such failure has a non-curable material adverse effect on the PDC or the Partnership, respectively, or materially and adversely affects the transactions contemplated by the Merger Agreement. Regardless of whether the merger is consummated, all costs and expenses incurred by PDC, the Partnership and DP Merger Sub in connection with the merger agreement shall be paid by PDC. - 8 - INDEX PDC 2004-B LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) Note 4−Fair Value Measurements Derivative Financial Instruments.The Partnership measures fair value based upon quoted market prices, where available.The valuation determination includes: (1) identification of the inputs to the fair value methodology through the review of counterparty statements and other supporting documentation, (2) determination of the validity of the source of the inputs, (3) corroboration of the original source of inputs through access to multiple quotes, if available, or other information and (4) monitoring changes in valuation methods and assumptions.The methods described above may produce a fair value calculation that may not be indicative of future fair values.The valuation determination also gives consideration to nonperformance risk on Partnership liabilities in addition to nonperformance risk on PDC’s own business interests and liabilities, as well as the credit standing of derivative instrument counterparties.The Managing General Partner primarily uses financial institutions, which are also major lenders in PDC’s credit facility agreement, as counterparties to the Partnership’s derivative contracts.The Managing General Partner has evaluated the credit risk of the counterparties holding the Partnership’s derivative assets using relevant credit market default rates, giving consideration to amounts outstanding for each counterparty and the duration of each outstanding derivative position.Based on the Managing General Partner’s evaluation, as of September 30, 2010, the impact of non-performance risk on the fair value of the Partnership’s derivative assets and liabilities was not significant.Validation of the Partnership’s contracts’ fair values are performed internally and while the Managing General Partner uses common industry practices to develop valuation techniques, changes in the Managing General Partner’s pricing methodologies or the underlying assumptions could result in significantly different fair values.While the Managing General Partner believes these valuation methods are appropriate and consistent with those used by other market participants, the use of different methodologies, or assumptions, to determine the fair value of certain financial instruments could result in a different estimate of fair value. The following table presents, by hierarchy level, the Partnership’s derivative financial instruments, including both current and non-current portions measured at fair value. Quoted Prices in Active Markets (Level 1) Significant Unobservable Inputs (Level 3) Total As of December 31, 2009 Assets: Commodity based derivatives $ $ $ Total assets Liabilities: Commodity based derivatives ) ) ) Basis protection derivative contracts — ) ) Total liabilities ) ) ) Net asset (liability) $ $ ) $ ) As of September 30, 2010 Assets: Commodity based derivatives $ $ $ Total assets Liabilities: Commodity based derivatives — ) ) Basis protection derivative contracts — ) ) Total liabilities — ) ) Net asset (liability) $ $ ) $ - 9 - INDEX PDC 2004-B LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) The following table presents the changes of the Partnership’s Level 3 derivative financial instruments measured on a recurring basis: Nine months ended September 30, 2010 Fair value, net liability, as of December 31, 2009 $ ) Changes in fair value included in statement of operations line item: Commodity price risk management, net Settlements ) Fair value, net liability, as of September 30, 2010 $ ) Change in unrealized gains (losses) relating to assets (liabilities) still held as of September 30, 2010 included in statement of operations line item: Commodity price risk management, net $ See Note 5, Derivative Financial Instruments, for additional disclosure related to the Partnership’s derivative financial instruments. Non-Derivative Assets and Liabilities.The carrying values of the financial instruments comprising current assets and current liabilities approximate fair value due to the short-term maturities of these instruments. Note 5−Derivative Financial Instruments As of September 30, 2010, the Partnership had derivative instruments, comprised of commodity collars, commodity fixed-price swaps and basis protection swaps, in place for a portion of its anticipated production through 2013 for a total of 749,551 MMbtu of natural gas and 4,058 Bbls of oil.Partnership policy prohibits the use of natural gas and oil derivative instruments for speculative purposes. The following table summarizes the line item and fair value amounts of the Partnership’s derivative instruments in the accompanying balance sheets. Fair Value Balance Sheet September 30, December 31, Derivative instruments not designated as hedge (1): Line Item Derivative Assets: Current Commodity contracts Due from Managing General Partner-derivatives $ $ Non Current Commodity contracts Due from Managing General Partner-derivatives Total Derivative Assets $ $ Derivative Liabilities: Current Commodity contracts Due to Managing General Partner-derivatives $ $ Basis protection contracts Due to Managing General Partner-derivatives Non Current Commodity contracts Due to Managing General Partner-derivatives Basis protection contracts Due to Managing General Partner-derivatives Total Derivative Liabilities $ $ (1) As of September 30, 2010 and December 31, 2009, none of the Partnership’s derivative instruments were designated as hedges. - 10 - INDEX PDC 2004-B LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2010 (unaudited) The following table summarizes the impact of the Partnership’s derivative instruments on the Partnership’s accompanying statements of operations for the three and nine months ended September 30, 2010 and 2009. Three months ended September 30, Statement of operations line item Reclassification of Realized Gains (Losses) Included in Prior Periods Unrealized Realized and Unrealized Gains For the Current Period Total Reclassification of Realized Gains (Losses) Included in Prior Periods Unrealized Realized and Unrealized Losses For the Current Period Total Commodity price risk management, net Realized gains (losses) $ ) $ Unrealized (losses) gains ) Total commodity price risk management gain (loss), net $
